Exhibit 10.1

FIRST AMENDMENT TO
OPNEXT, INC.
SECOND AMENDED AND RESTATED
2001 LONG-TERM STOCK INCENTIVE PLAN

THIS FIRST AMENDMENT TO OPNEXT, INC. SECOND AMENDED AND RESTATED 2001 LONG-TERM
STOCK INCENTIVE PLAN (this “First Amendment”), dated as of December 22, 2010, is
made and adopted by Opnext, Inc., a Delaware corporation (the “Company”).
Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to them in the Plan (as defined below).

WHEREAS, the Company maintains the Opnext, Inc. Second Amended and Restated 2001
Long-Term Stock Incentive Plan (the “Plan”);

WHEREAS, pursuant to Section 11(a) of the Plan, the Plan may be amended from
time to time by the Company’s Board of Directors; and

WHEREAS, pursuant to Section IV.5.iv of the Compensation Committee Charter, the
Compensation Committee has the authority to approve amendments of all long-term
incentive compensation and stock option plans of the Company on behalf of the
Board of Directors; and

WHEREAS, the Company desires to amend the Plan as set forth herein, subject to
approval of this First Amendment by the Company’s stockholders.

NOW, THEREFORE, BE IT RESOLVED, that the Plan be amended as follows:

1. The first sentence of Section 4(a) of the Plan is hereby amended and restated
in its entirety as follows:

“Subject to adjustment as provided in Section 4(b), the aggregate number of
Shares with respect to which Awards may be granted under the Plan shall be
27,500,000.”

2. The following new Section 11(c) of the Plan is hereby added immediately after
Section 11(b) of the Plan:

“(c) Prohibition on Repricing. Subject to Section 13, neither the Board nor the
Committee may, without the approval of the Company’s stockholders, take any
action with respect to Awards that would constitute a “repricing” within the
meaning of the rules and listing standards of The Nasdaq Stock Market (or such
other principal national securities market or exchange on which the Shares are
then listed).”

3. This First Amendment shall be and is hereby incorporated in and forms a part
of the Plan.

 

 



--------------------------------------------------------------------------------



 



4. All other terms and provisions of the Plan shall remain unchanged except as
specifically modified herein.

*      *      *

I hereby certify that the foregoing First Amendment was duly adopted by the
Compensation Committee of the Board of Directors of Opnext, Inc. on December 22,
2010.

Executed on this 22nd day of December, 2010.

/s/ Justin O’Neill

Secretary

*      *      *

I hereby certify that the foregoing First Amendment was duly approved by the
stockholders of Opnext, Inc. on January 20, 2011.

Executed on this 20th day of January, 2011.

/s/ Justin O’Neill

Secretary

 

2